         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 1 of 32




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


EXTENET SYSTEMS, INC.,

                              Plaintiff,

vs.

THE TOWN OF HULL and THE TOWN OF HULL BOARD
                                                            Civil Action No. _______________
OF SELECTMEN, and DOMENICO SESTITO, GREG
GREY, JOHN D. REILLY, KEVIN RICHARDSON, and
JENNIFER BERARDI-CONSTABLE, in their capacities as
members of the TOWN OF HULL BOARD OF
SELECTMEN

                              Defendants.



                             COMPLAINT
                FOR DECLARATORY AND INJUNCTIVE RELIEF
         AND EXPEDITED REVIEW PURSUANT TO 47 U.S.C. § 332(c)(7)(B)(v)

       Plaintiff, ExteNet Systems, Inc. (“Plaintiff” or “ExteNet”), by its undersigned attorneys,

for its Complaint against the Town of Hull, Massachusetts and the Town of Hull Board of

Selectmen (“Board”, collectively, “Hull” the “Town” or “Defendants”), respectfully alleges as

follows and hereby petitions this Court to conduct an expedited review of Defendants’ denial of

various applications submitted by ExteNet for access to the public rights-of-way, in violation of

Federal law, conduct a review of the legality of the Town of Hull SWF Wireless Facilities and

Similar Structures Policy, Rules and Regulations, and to grant injunctive and declaratory relief to

ExteNet permitting access to the public rights-of-way.




                                                1
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 2 of 32




                   INTRODUCTION AND REGULATORY FRAMEWORK

         1.      In 1996, Congress enacted the Telecommunications Act of 1996, No. 104-104,

110 Stat. 56 (1996), which amended the Communications Act of 1934, codified in

47 U.S.C. §151 et seq. (hereinafter, the “Act” or the “TCA”) as a “pro-competitive, de-regulatory

national policy framework designed to accelerate rapidly private sector deployment of advanced

telecommunications and information technologies and services to all Americans . . . .”1

         2.      Congress has declared that there is a need for wireless communication services,

including “personal wireless services,” as set forth in the Act, and the rules, regulations and

orders of the Federal Communications Commission (“FCC”) promulgated pursuant thereto. In

order to foster its pro-competitive, deregulatory national policy, Congress included provisions in

the Act that encourage competition by restricting the regulation of the placement of personal

wireless service facilities by State and local governments and instrumentalities thereof.

         3.      Section 332(c)(7) of the Act imposes substantive and procedural limitations on

State and local governments and instrumentalities thereof to ensure that the Act's pro-

competitive goals are not frustrated and it expressly preempts any action or inaction by State or

local governments or their agents that effectively prohibits the provision of wireless services.

         4.      Section 332(c)(7) of the Act strikes a balance between “preserv[ing] the

traditional authority of state and local governments to regulate the location, construction, and

modification of wireless communications facilities like cell phone towers” and “reduc[ing] . . .




1
    The Act, S. Rep. 104-230, at 1 (Feb. 1, 1996) (Conf. Report).

                                                  2
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 3 of 32




the impediments imposed by local governments upon the installation of facilities for wireless

communications.”2

          5.     While Section 332(c)(7)(A) of the Act preserves “the authority of a State or local

government or instrumentality thereof over decisions regarding the placement, construction, and

modification of personal wireless service facilities,” that authority is subject to significant

limitations.

          6.     Among the limitations         placed on     “State or local       government(s) or

instrumentalit(ies) thereof over decisions regarding the placement, construction, and

modification of personal wireless service facilities” are that,

                 The regulation of the placement, construction, and modification of
                 personal wireless service facilities by any State or local
                 government or instrumentality thereof—

                 (I) shall not unreasonably discriminate among providers of
                 functionally equivalent services; and

                 (II) shall not prohibit or have the effect of prohibiting the provision
                 of personal wireless services.3

          7.     Further, Section 332(c)(7)(B)(ii) of the Act, requires States and local governments

or instrumentalities thereof to “act on any request for authorization to place, construct, or modify

personal wireless service facilities within a reasonable period of time after the request is duly




2
  City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 115; 125 S. Ct. 1453, 161 L.Ed.2d 316,
(2005); See also, T-Mobile S., LLC v. City of Roswell, 574 U.S. 293; 135 S. Ct. 808, 814; 190
L.Ed.2d 679 (2015);
3
    47 U.S.C. § 332(c)(7)(B)(i).

                                                   3
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 4 of 32




filed with [the relevant] government or instrumentality, taking into account the nature and scope

of such request.”4

          8.     Section 332(c)(7)(B)(iv) specifically states that

                 No State or local government or instrumentality thereof may
                 regulate the placement, construction, and modification of personal
                 wireless service facilities on the basis of the environmental effects
                 of radio frequency emissions to the extent that such facilities
                 comply with the Commission’s regulations concerning such
                 emissions.5

          9.     The purpose of Section 332(c)(7)(B) of the Act is to counteract delays and

unreasonable conditions in consideration of wireless facility siting applications by State or local

governments or their agents, which thwart timely rollout and deployment of wireless service.

          10.    Section 332(c)(7)(B)(v) of the Act provides that:

                 any person adversely affected by any final action or failure to act
                 by a State or local government or any instrumentality thereof that
                 is inconsistent with this subparagraph may, within 30 days after
                 such action or failure to act, commence an action in any court of
                 competent jurisdiction. The court shall hear and decide such action
                 on an expedited basis.

          11.    As the federal agency tasked with implementing the Act, the FCC has the

authority to promulgate rules and regulations to achieve the purposes of the Act.

          12.    In its Third Report and Order6, the FCC specifically stated that:



4
    47 U.S.C. § 332(c)(7)(B)(ii).
5
    47 U.S.C. § 332(c)(7)(B)(iv).
6
  In the Matter of Accelerating Wireless Broadband Deployment by Removing Barriers to
Infrastructure Investment; Accelerating Wireline Broadband Deployment by Removing Barriers
to Infrastructure Investment, WT 17-29, WC 17-84, FCC 18-133, Sept. 26, 2018. (“Third Report
and Order”). The Third Report and Order became effective as of January 14, 2019. 83 Fed.
Reg. 51,867 (2018).

                                                   4
            Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 5 of 32




                    a state or local legal requirement constitutes an effective
                    prohibition if it “materially limits or inhibits the ability of any
                    competitor or potential competitor to compete in a fair and
                    balanced legal and regulatory environment.” Our interpretation of
                    that standard, as set forth above, applies equally to fees and to non-
                    fee legal requirements. 7

          13.       The FCC noted that among the purposes of the Third Report and Order was to:

                   “clarify the particular standard that governs the fees and charges that violate
                    Sections 253 and 332 [of the Act] when it comes to the Small Wireless Facilities
                    at issue.”8;

                   “address[] state and local consideration of aesthetic concerns in the deployment of
                    Small Wireless Facilities, recognizing that certain reasonable aesthetic
                    considerations do not run afoul of Sections 253 and 332.”9 and,

                   “address[] the ‘shot clocks” the “shot clocks” governing the review of wireless
                    infrastructure deployments,” and “create a new set of shot clocks tailored to
                    support the deployment of Small Wireless Facilities.”10

          14.       In the Third Report and Order, the FCC urged municipalities to adopt aesthetics

standards, such as the Draft Policy within 180 days after the publication of the Third Report and

Order in the Federal Register:

                    We appreciate that at least some localities will require some time
                    to establish and publish aesthetics standards that are consistent
                    with this Declaratory Ruling. Based on our review and evaluation
                    of commenters’ concerns, we anticipate that such publication
                    should take no longer than 180 days after publication of this
                    decision in the Federal Register. 11



7
  Id. at ¶ 35, citing, Petition of California Payphone, 12 FCC Rcd 14911, 14206, ¶ 31 (1997)
(“California Payphone”).
8
    Third Report and Order at ¶ 11.
9
    Id. at ¶ 12.
10
     Id. at ¶ 13.
11
     Id. at ¶ 89.

                                                      5
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 6 of 32




          15.    The Third Report and Order was published in the Federal Register on October 15,

2018 and became effective on January 14, 2019.12

          16.    April 13, 2019 was the 180th day after publication of the Third Report and Order

in the Federal Register.

          17.    The FCC specifically directed that

                 to establish that [such policies] are reasonable and reasonably
                 directed to avoiding aesthetic harms, aesthetic requirements must
                 be objective—i.e., they must incorporate clearly-defined and
                 ascertainable standards, applied in a principled manner—and must
                 be published in advance. “Secret” rules that require applicants to
                 guess at what types of deployments will pass aesthetic muster
                 substantially increase providers’ costs without providing any
                 public benefit or addressing any public harm. Providers cannot
                 design or implement rational plans for deploying Small Wireless
                 Facilities if they cannot predict in advance what aesthetic
                 requirements they will be obligated to satisfy to obtain permission
                 to deploy a facility at any given site. 13

          18.    Federal Courts have confirmed that a state or local regulation that prohibit or have

the effect of prohibiting the provision of telecommunications and/or personal wireless services

are preempted.

          19.    Sections 253(a) and 332(c)(7) of the TCA also require that any actions a locality

takes, legislative or on a specific application, be made on a competitively neutral and non-

discriminatory basis.

          20.    Section 253(c) of the TCA limits municipal jurisdiction over public rights of way

to “management” of their use for the provision of telecommunications services.



12
     83 Fed. Reg. 51,867 (2018)
13
     Third Report and Order at ¶ 88.

                                                  6
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 7 of 32




       21.     Section 332(c)(7) of the TCA requires that any decision by a local authority

denying a request or application for a wireless facility be in writing and supported by substantial

evidence.

       22.     Section 332(c)(7)(B)(v) grants any entity adversely affected by an action or

inaction of a municipality on an application for a wireless facility the right to commence an

action, which the “court shall hear and decide…on an expedited basis.”

       23.     As discussed below, beginning in 2017 the Defendants rejected various ExteNet

applications to construct three personal wireless service facilities in the Town’s public rights-of-

way based on ExteNet’s inability to provide for speculative and irrelevant materials that the

Board deemed necessary for its consideration in violation of Federal law and FCC rules and

regulations.

       24.     As discussed below, the Town’s rejection of ExteNet’s Applications and the

Town’s policies constitutes illegal and unreasonable discrimination among providers of

functionally equivalent services.

       25.     As discussed below, the Town’s rejection of ExteNet’s Applications and the

Town’s policies constitute an illegal prohibition or has the effect of prohibiting the provision of

personal wireless services.

                                 JURISDICTION AND VENUE

       26.     This Court has subject matter jurisdiction over this action pursuant to: (a) 47

U.S.C. §§ 253 and 332(c)(7)(B) of the Act because ExteNet has been adversely affected and

aggrieved by Defendants’ actions in violation of those provisions of the Act; and (b) 28 U.S.C. §

1331 because this is a civil action that presents federal questions arising under the Act.


                                                 7
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 8 of 32




       27.     This Court has jurisdiction to order declaratory and injunctive relief pursuant to

28 U.S.C. §§ 2201 and 2202 and has supplemental jurisdiction with regard to any state law

claims pursuant to 28 U S.C. § 1367.

       28.     This Court has personal jurisdiction over the Defendants, and venue is proper in

this Court, as the Defendants conduct or have conducted continuous, systematic, and routine

business within the County of Plymouth in the Commonwealth of Massachusetts and within the

jurisdiction of this Court, pursuant to 28 U.S.C. § 101.

       29.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to this action occurred in the District of

Massachusetts.

                                 EXPEDITED PROCEEDING

       30.     Pursuant to 47 U.S.C. § 332(c)(7)(B)(v) of the Act, this Court “shall hear and

decide [this] action on an expedited basis.”

                                         THE PARTIES

       31.     ExteNet is a Delaware corporation and maintains its principal place of business at

3030 Warrenville Road, Suite 340, Lisle, Illinois 60532-3633, in the County of DuPage, Illinois.

       32.     ExteNet provides wholesale, facilities-based telecommunications services and

holds certificates to provide such services in 45 states and the District of Columbia.

       33.     ExteNet, through its predecessor in interest, ClearLinx Network Corporation, is

registered with the Massachusetts Department of Telecommunications and Cable to provide

intrastate telecommunications services in Massachusetts.




                                                 8
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 9 of 32




       34.      ExteNet builds, owns, and operates wholesale, neutral-host distributed network

facilities that improve the coverage and capacity of existing and new wireless networks.

       35.      ExteNet’s distributed network facilities consist of: (a) fiber optic cable; and (b)

small antennas and supporting equipment that are either attached to utility poles and other

structures in the public rights-of-way or suspended on cables strung between utility poles or

wireless support structures.

       36.      ExteNet’s distributed network facilities meet the definition of Small Wireless

Facilities, as defined at 47 C.F.R. § 1.6002(l).

       37.      Wireless service providers — such as Verizon Wireless, AT&T, Sprint, and T-

Mobile — pay ExteNet to use its distributed network facilities to assist them in providing

wireless telecommunications services to retail consumers.

       38.      Defendant, Town of Hull, Massachusetts is a municipal corporation duly

organized under the laws of the State of Massachusetts with a principal place of business at 253

Atlantic Ave., Hull, Massachusetts 02045, in the County of Plymouth.

       39.      Defendant, the Town of Hull Board of Selectmen, is an agency of Defendant

Town of Hull, Massachusetts pursuant to Massachusetts law and maintains its principal place of

business at 253 Atlantic Ave., Hull, Massachusetts 02045, in the County of Plymouth.

       40.      Defendants Domenic Sestito, Jennifer Berardi-Constable, Greg Grey, John D.

Reilly and Kevin Richardson are members of the Town of Hull Board of Selectmen, with a

principal place of business at 253 Atlantic Ave., Hull, Massachusetts 02045, in the County of

Plymouth, and are sued solely in their capacity as members of the Board of Selectmen and not

individually.


                                                   9
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 10 of 32




                             FACTS COMMON TO ALL COUNTS

        41.     For over three years, ExteNet has been working with the Town of Hull to build

three small wireless facility sites in the public rights-of-way located under the jurisdiction of the

Town.

        42.     The instant Complaint involves the Town’s denial of ExteNet’s fourth attempt to

gain the approvals sought for these three Small Wireless Facilities.

        43.     The three Small Wireless Facilities for which ExteNet seeks authorization are

located at (collectively, the “Sites”):

                   ExteNet Node 10, Pole No. 10, located at:
                    Beach Avenue and “R” Street
                    42.301722° N, 70.882015°W;

                   ExteNet Node 11, Pole No. 28, located at:
                    Beach Avenue and Warren Street
                    42.286909° N, 70.872317°W; and,

                   ExteNet Node 12, Pole No. 56, located at:
                    Beach Avenue and “B” Street
                    42.293409° N, 70.876638°W.

        44.     Each of the Sites are proposed to be constructed on replacements for existing

utility poles owned by the Town of Hull Municipal Light Plant (“MLP”).

        45.     Through successors and subsidiaries, ExteNet has a valid Pole Attachment

Agreement with the MLP, dated April 22, 2005, for the placement of cables, equipment, and

facilities by ExteNet on MLP’s poles and a valid Agreement regarding dark fiber and right of

way licenses with MLP, dated March 31, 2005.

        46.     The two Agreements between ExteNet and MLP were initially made between

MLP and Green Mountain Wireless, Inc.


                                                 10
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 11 of 32




       47.       In 2005, Green Mountain Wireless, Inc. merged into Spectrasite Outdoor DAS

Networks, Inc.

       48.       In January 2006, with the consent of MLP, Spectrasite Outdoor DAS Networks,

Inc. assigned the agreements to National Grid Communications, Inc.

       49.       In 2007, National Grid Communications changed its name to Light Tower

Wireless, LLC.

       50.       In 2008, Light Tower Wireless, LLC changed its name to SBA Advanced

Wireless Networks, LLC.

       51.       In 2010, ExteNet purchased SBA Advanced Wireless Networks, LLC and

changed its name to ESI Advanced Wireless Networks, LLC.

       52.       In 2019, ESI Advanced Wireless Networks, LLC was dissolved into its parent

company, ExteNet Systems, Inc.

       53.       ExteNet has repeatedly communicated to the Town that any construction and the

installation of the Sites will be according to the guidelines, engineering specifications, and

contractual obligations contained in ExteNet’s Agreements with MLP.

       54.       On June 5, 2019, ExteNet applied for authority to construct the Sites.

       55.       As the “shot clock” date, pursuant to 47 C.F.R. 1.6003, approached ExteNet

offered and the Town accepted a tolling agreement that extended the “shot clock” to September

5, 2019.

       56.       On August 22, 2019, the Town held a Public Hearing to consider ExteNet’s

Application.




                                                 11
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 12 of 32




          57.     At the August 22, 2019 Public Hearing, the Board voted to deny ExteNet’s

Application.

          58.     On September 5, 2019, the Board issued a written denial of ExteNet’s

Application.14

          59.     Among the reasons stated for denial of ExteNet’s Application were:

                  a. Alleged issues the Board’s Expert Witness had with ExteNet’s Radio
                     Frequency Emissions Reports;

                  b. Alleged issues with the noise emissions of fans located in the equipment at the
                     sites; and,

                  c. The Board wanted to see how service would be “materially inhibited” without
                     approval of these sites.

          60.     Though Federal Law would have allowed ExteNet to take a direct appeal of the

September 5 Denial to this Court,15 ExteNet choose not to do so at that time.

          61.     Rather than appeal the September 5 Denial to Federal Court, ExteNet chose to

resubmit its Application to the Board specifically addressing the issues the Town identified in its

September 5 Denial.

          62.     On September 23, 2019, ExteNet proffered the instant Application to the Town

for permits to allow for the construction of three (3) personal wireless service facility nodes on

replacement MLP owned utility poles in the public rights-of-way located in the Town.

          63.     Specifically, the Application was for the following personal wireless service

facility sites:



14
   Town of Hull, Report and Decision of the Licensing Authority, In Re: ExteNet Petition of June
4, 2019, issued, September 5, 2019 (“September 5 Denial”).
15
     47 C.F.R. §332(c)(7)(b)(v).

                                                  12
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 13 of 32




                    ExteNet Node 10, Pole No. 10, located at:
                     Beach Avenue and “R” Street
                     42.301722° N, 70.882015°W;

                    ExteNet Node 11, Pole No. 28, located at:
                     Beach Avenue and Warren Street
                     42.286909° N, 70.872317°W; and,

                    ExteNet Node 12, Pole No. 56, located at:
                     Beach Avenue and “B” Street
                     42.293409° N, 70.876638°W.

          64.    ExteNet is under contract with Verizon (the “Customer”) to build the small cell

wireless facilities listed above for the Customer.

          65.    ExteNet will own the facilities and lease them to the Customer for provision of

wireless services, including without limitation, personal wireless services from the sites.

          66.    The Customer was not a party to ExteNet’s Applications to the Board and is not a

necessary party to this proceeding.

          67.    According to the FCC’s Third Report and Order, the proffering by ExteNet of the

Application to the Board, started the formal application process and the “FCC Shot Clock” on

each of the Applications.

          68.    Each of the Applications is for installation of personal wireless service facilities

on a replacement utility pole, which under the Shot Clock Order, constitute “collocation.”16

          69.    The FCC has specifically stated that “[c]onsidering this evidence as a whole, a

review period . . . gives State and local governments sufficient time for reviewing applications




16
     47 C.F.R. § 1.6002(g).

                                                  13
          Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 14 of 32




for completeness, while protecting applicants from a last minute decision that applications

should be denied as incomplete.”17

         70.    In the Third Report and Order, the FCC established a ten (10) day review period

for Small Wireless Facility Applications.

                For Small Wireless Facilities applications, the siting authority has
                10 days from the submission of the application to determine
                whether the application is incomplete. The shot clock then resets
                once the applicant submits the supplemental information requested
                by the siting authority. Thus, for example, for an application to
                collocate Small Wireless Facilities, once the applicant submits the
                supplemental information in response to a siting authority’s timely
                request, the shot clock resets, effectively giving the siting authority
                an additional 60 days to act on the Small Wireless Facilities
                collocation application.18

         71.    The FCC Codified this condition at 47 C.F.R. 1.6003(d)(1):

                For an initial application to deploy Small Wireless Facilities, if the
                siting authority notifies the applicant on or before the 10th day
                after submission that the application is materially incomplete, and
                clearly and specifically identifies the missing documents or
                information and the specific rule or regulation creating the
                obligation to submit such documents or information, the shot clock
                date calculation shall restart at zero on the date on which the
                applicant submits all the documents and information identified by
                the siting authority to render the application complete.

         72.    Pursuant to 47 C.F.R. 1.6003(d)(1), the Defendants had 10 days in which to

identify any deficiencies in the Applications and to notify ExteNet of such deficiencies.




17
  In Re Petition for Declaratory Ruling to Clarify Provisions of Section 332(c)(7)(B) to Ensure
Timely Siting Review and to Preempt Under Section 253 State and Local Ordinances that
Classify All Wireless Siting Proposals as Requiring a Variance, WT 08-165, FCC 09-99, ¶
       53 (Nov 18, 2009) (“2009 Declaratory Ruling”), aff’d, City of Arlington v. FCC, 668
F.3d 229 (5th Cir. 2012), aff’d, 569 U.S. 290 (2013).
18
     Third Report and Order, ¶143.

                                                  14
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 15 of 32




       73.     On October 3, 2019, the 10th day, the Board sent ExteNet an “Application

Completeness Review; ExteNet Application Submitted September 23, 2019 for Grant of

Location, Hull, Massachusetts” (“Completeness Review”).

       74.     The timely receipt of the Completeness Review meant that the 60 day shot-clock

would not start until ExteNet responded to the Completeness Review.

       75.     In the Completeness Review, the Board notified ExteNet, for the first time, that

“[o]n September 9, 2019, the Board adopted regulations concerning applications for Small

Wireless Facilities in the public rights of way, titled Town of Hull SWF Wireless Facilities and

Similar Structures – Policies, Rules and Regulations (“Policy”).

       76.     The September 9, 2019 Board Meeting at which the Policy was adopted was

allegedly noticed on September 5, 2019.

       77.     Based on information and belief, ExteNet, which already has 9 preexisting Small

Wireless Facilities in the Town, is an interested party to any such Policy.

       78.     ExteNet, an interested party, was never given any notice of the September 9, 2019

Board Meeting.

       79.     The September 9, 2019 Board Meeting, though noticed prior to the Board’s

Regulatory Scheduled September 5, 2019 Board meeting, was never publicly mentioned by any

member of the board at the September 5, 2019 Board meeting.

       80.     The September 9, 2019 Board Meeting and the, then proposed, Policy were not

referenced in the Board’s September 5 Denial.

       81.     The September 9, 2019 Board Meeting was, based on information and belief,

never specifically noticed to any wireless industry representatives.


                                                15
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 16 of 32




          82.    Though most Board Meetings are televised, the September 9, 2019 Board

Meeting was not televised on the HullTV Website.

          83.    Based on information and belief, the September 9, 2019 Board Meeting was not

videotaped.

          84.    The Policy was posted to the Town’s website until September 30, 2019, a week

after ExteNet filed its Application.

          85.    On October 8, 2019, ExteNet sent a Request for Public Documents to the Town

regarding the September 9, 2019 Meeting.

          86.    Pursuant to M.G.L. c. 66, § 10, the Town had 10 business days following the

receipt of ExteNet’s request to provide or permit inspection of the requested records.

          87.    To date, the Town has failed to provide any of the documents requested by

ExteNet on October 8, 2019.

          88.    In the Third Report and Order, the FCC urged municipalities to adopt aesthetics

standards, such as the Town’s Policy within 180 days after the publication of the Third Report

and Order in the Federal Register.19

          89.    The Third Report and Order was published in the Federal Register on October 15,

2018 and became effective on January 14, 2019.20

          90.    April 13, 2019 was the 180th day after publication of the Third Report and Order

in the Federal Register.




19
     Third Report and Order at ¶ 89.
20
     83 Fed. Reg. 51,867 (2018)

                                                16
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 17 of 32




          91.    The FCC specifically directed that policies such as the Defendants’ Policy

Regarding Small Cell Wireless Installations on Public Ways should be,

                 reasonable and reasonably directed to avoiding aesthetic harms,
                 aesthetic requirements must be objective—i.e., they must
                 incorporate clearly-defined and ascertainable standards, applied in
                 a principled manner—and must be published in advance. “Secret”
                 rules that require applicants to guess at what types of deployments
                 will pass aesthetic muster substantially increase providers’ costs
                 without providing any public benefit or addressing any public
                 harm. Providers cannot design or implement rational plans for
                 deploying Small Wireless Facilities if they cannot predict in
                 advance what aesthetic requirements they will be obligated to
                 satisfy to obtain permission to deploy a facility at any given site. 21

          92.    The Defendants’ Policy does not “incorporate clearly-defined and ascertainable

standards, applied in a principled manner.”

          93.    The Defendant’s Policy goes beyond aesthetic standards and attempts to

unlawfully influence the engineering of an Applicant’s network.

          94.    On November 26, 2019, ExteNet filed a Supplemental Application of ExteNet

Systems, Inc. for Access to the Rights-of-Way in Hull, Massachusetts (“Supplemental

Application”).

          95.    The Supplemental Application addressed the alleged deficiencies identified in the

Completeness Review.

          96.    In the Supplemental Application, ExteNet provided additional requested

information.

          97.    In the Supplemental Application, ExteNet provided legal challenges to various

parts of the Policy that ExteNet believes are unlawful and overreaching.


21
     Third Report and Order at ¶ 88.

                                                   17
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 18 of 32




          98.    The submission of the Supplemental Application, restarted the shot-clock.22

          99.    The Defendants had 60-days from the submission of the Supplemental

Application to issue a determination on ExteNet’s Application.23

          100.   The 60-day shot clock would have expired on January 27, 2020.

          101.   On or about January 22, 2020, the Town notified ExteNet that a Public Hearing

would be held on January 27, 2020 on the Application.

          102.   A Public Hearing was held on January 27, 2020 to consider ExteNet’s

Application.

          103.   At the January 27, 2020 Public Hearing, the Application was denied on the

following grounds:

                 1) ExteNet has chosen not to provide information on the
                 "maximum number of transmitters the system is designed to be
                 expandable to" on each of the three proposed new nodes, or
                 information on the maximum output power of the maximum
                 number of transmitters, or a Radio Frequency Energy Emissions
                 analysis showing that each proposed node, “with the designed
                 expansion capability, will be compliant with applicable federal and
                 state requirements with respect to human exposure to RFE.” As a
                 result of its decision not to provide this information, ExteNet has
                 failed to meet the requirements of the Hull SWF Policies, Section
                 6(c)(vi)(2),(3).

                 2) ExteNet has chosen not to present any information on how the
                 proposed nodes will affect any wireless provider's service in Hull,
                 and has thus failed to establish that without the new nodes any
                 wireless provider's service will be “effectively prohibited.” As a
                 result of its decision not to provide this information, ExteNet has
                 failed to meet the requirements of the Hull SWF Policies, Section
                 6(o).


22
     47 C.F.R. § 1.6003(d)(1).
23
     47 C.F.R. § 1.6003(c)(1)(i).

                                                 18
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 19 of 32




               3) ExteNet has chosen not to provide an engineer's certification
               that the new poles ExteNet proposes for each of the proposed
               nodes “will safely support the proposed equipment." As a result of
               its decision not to provide this information, ExteNet has failed to
               meet the requirements of the Hull SWF Policies, Section 6(f).

       104.    Despite the appearance of a fair hearing, the written denial had been prepared

prior to the hearing and was handed to ExteNet at the conclusion of the hearing. A copy of the

written motion for denial is attached hereto as Exhibit A.

       105.    The first claim of denial, that,

               ExteNet has chosen not to provide information on the "maximum
               number of transmitters the system is designed to be expandable to"
               on each of the three proposed new nodes, or information on the
               maximum output power of the maximum number of transmitters,
               or a Radio Frequency Energy Emissions analysis showing that
               each proposed node, “with the designed expansion capability, will
               be compliant with applicable federal and state requirements with
               respect to human exposure to RFE.”

would require ExteNet to engage in speculation and provide information and data that based on

conjecture.

       106.    The first claim of denial exceeds the Board’s authority and is preempted by

Federal Law.

       107.    In its Application, ExteNet provided an RF Study and specifically noted that

“[t]he proposed Small Wireless Facilities do not result in human exposure to radiofrequency

radiation in excess of the applicable safety standards specified in §1.1307(b).”

       108.    In its Supplemental Application, ExteNet noted that:

               The Town is prohibited from speculating on why ExteNet chooses
               certain equipment or specifications as long as such equipment
               complies with the Town’s aesthetic standards. As noted in the
               Federal Communications Commission’s (“FCC”) Third Report and
               Order:

                                                  19
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 20 of 32




                     Because local jurisdictions do not have the authority to
                     regulate these interstate services, there is no basis for local
                     jurisdictions to conduct proceedings on the types of
                     personal wireless services offered over particular wireless
                     service facilities or the licensee’s service area, which are
                     matters within the Commission’s licensing authority.
                     Furthermore, local jurisdictions do not have the authority to
                     require that providers offer certain types or levels of
                     service, or to dictate the design of a provider’s network.
                     See 47 U.S.C. § 332(c)(3)(A); see also Bastien v. AT&T
                     Wireless Servs., Inc., 205 F.3d 983, 989 (7th Cir. 2000).24

          109.   Federal Law further provides:

                 No State or local government or instrumentality thereof may
                 regulate the placement, construction, and modification of personal
                 wireless service facilities on the basis of the environmental effects
                 of radio frequency emissions to the extent that such facilities
                 comply with the Commission’s regulations concerning such
                 emissions.25

          110.   ExteNet’s RF Study demonstrated that each of the Small Wireless Facilities as

designed and proposed complies with the FCC’s regulations concerning radio frequency

emissions. This is the extent of the inquiry the Board is permitted to make under the Act.

          111.   The Board’s insistence that ExteNet provide compliance calculations for

equipment not proposed as part of ExteNet’s proposed Small Wireless Facilities, and that may

never be proposed or installed, is preempted by the Act.

          112.   The second claim of denial is based on a now obsolete “gap in coverage” test that

was previously applied to macro wireless towers and not to Small Wireless Facilities.

          113.   In the Third Report and Order, the FCC specifically stated that:




24
     Third Report and Order at ¶36, n. 84.
25
     47 U.S.C. § 332(c)(7)(B)(iv).

                                                   20
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 21 of 32




                a state or local legal requirement constitutes an effective
                prohibition if it “materially limits or inhibits the ability of any
                competitor or potential competitor to compete in a fair and
                balanced legal and regulatory environment.” Our interpretation of
                that standard, as set forth above, applies equally to fees and to non-
                fee legal requirements. 26

        114.    The effective prohibition test now applies not only when a provider is attempting

to fill a gap in coverage, but also when the provider proposes to densify its existing wireless

network, introduce new services, or otherwise improve service capabilities.

        115.    Effectively, all right-of-way regulations and determinations as applied to

installation of Small Wireless Facilities are now be scrutinized under the new effective

prohibition test enunciated in the Third Report and Order.

        116.    Under the new effective prohibition test, as long as a provider asserts any factor

under the test, the test is met.

        117.    In establishing such, the FCC further relied on its own ruling in California

Payphone:

                Under the California Payphone standard, a state or local legal
                requirement could materially inhibit service in numerous ways—
                not only by rendering a service provider unable to provide an
                existing service in a new geographic area or by restricting the entry
                of a new provider in providing service in a particular area, but also
                by materially inhibiting the introduction of new services or the
                improvement of existing services. Thus, an effective prohibition
                includes materially inhibiting additional services or improving
                existing services.




26
  Third Report and Order at ¶ 35, citing, Petition of California Payphone, 12 FCC Rcd 14911,
14206, ¶ 31 (1997) (“California Payphone”).

                                                 21
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 22 of 32




          118.    The FCC in its August 2, 2018 Moratoria and One-Touch Make Ready

Declaratory Ruling,27 interpreted

                  “service” to mean any covered service a provider wishes to
                  provide, incorporating the abilities and performance characteristics
                  it wishes to employ, including to provide existing services more
                  robustly, or at a higher level of quality—such as through filling a
                  coverage gap, densification, or otherwise improving service
                  capabilities. Thus, a prohibition or effective prohibition could
                  occur not only by rendering a service provider unable to provide an
                  existing service in a new geographic area or by restricting the entry
                  of a new provider, but also by prohibiting or effectively prohibiting
                  the introduction of new services or significant improvements to
                  existing services by an incumbent provider. In this regard, we
                  believe it is appropriate to construe section 253(a) in light of the
                  broader goals outlined by Congress: “to make available . . .a rapid,
                  efficient, Nation-wide, and world-wide wire and radio
                  communication service with adequate facilities at reasonable
                  charges . . . .” 47 U.S.C. § 151.28

          119.    Thus, the new effective prohibition test merely requires ExteNet to assert that the

service it seeks to provide through the proposed Small Wireless Facilities will result in additional

services or improvement of existing services in the area. The Application, by its very nature

consists of such an assertion.

          120.    The third claim of denial asserts that ExteNet has failed to provide proof that the

replacement poles that ExteNet is proposing to install “will safely support the proposed

equipment.”




27
   In the Matter of Accelerating Wireline Broadband Deployment by Removing Barriers to
Infrastructure Investment; Accelerating Wireless Broadband Deployment by Removing Barriers
to Infrastructure Investment, WT 17-84, WC 17-79, FCC 18-111, Aug.2, 2018. (“Moratoria and
One-Touch Make Ready Declaratory Ruling”).
28
     Id. at ¶ 162, fn. 594, see also, Third Report and Order at ¶ 37, fn. 87.

                                                    22
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 23 of 32




       121.    As repeatedly communicated to the Town, ExteNet will be replacing poles in

conjunction with the pole owners, MLP.

       122.    MLP is responsible for certifying such as the local public utility – not the Town.

       123.    Pursuant to 47 U.S.C. § 332(c)(7)(B)(v), this Action is timely filed within thirty

(30) days of the Defendants’ January 27, 2020 written denials of ExteNet’s Applications.

                                           COUNT I
                      (Violations of 47 U.S.C. § 253 – Facial Preemption)

       124.    ExteNet repeats and realleges all prior allegations as if set forth herein.

       125.    47 U.S.C. § 253(a) provides that “No state or local statute or regulation, or other

State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any

entity to provide any interstate or intrastate telecommunications service.”

       126.    47 U.S.C. § 253(c) requires municipalities to manage their public rights of way

“on a competitively neutral and non-discriminatory basis…”

       127.    ExteNet has been attempting to exercise its right to access public rights-of-way

located within the Town to provide telecommunications services for over four years.

       128.    On its face, the Policy is preempted because it discriminates against and

effectively prohibits companies that are seeking access to public rights-of-way in Hull for

deployment of small cells by applying legal requirements that materially impact and place higher

procedural and substantive burdens on such providers of wireless services in comparison to other

providers of telecommunications services, which are subject to less burdensome procedural

and/or substantive requirements.

       129.    On its face, the Policy is preempted because it requires speculative conjecture in

an Application.

                                                 23
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 24 of 32




       130.    To the extent the Policy is not preempted in its entirety, multiple provisions of the

Policy are preempted as effectively prohibiting and discriminating against companies seeking to

deploy small cells in the public right-of-way, including the requirements that Applicants provide

speculative information and conjecture.

       131.    To the extent the Policy is not preempted in its entirety, multiple provisions of the

Policy are preempted as effectively prohibiting and discriminating against companies seeking to

deploy small cells in the public right-of-way, including the requirements that Applicants provide

information preempted by Federal law.

       132.    To the extent the Policy is not preempted in its entirety, multiple provisions of the

Policy are preempted as effectively prohibiting and discriminating against companies seeking to

deploy small cells in the public right-of-way, including the requirements that Applicants provide

“a rationale for each proposed location and for the overall combination of locations,

demonstrating how the number of facilities has been minimized, the impacts of the facilities have

been minimized, the sharing of existing locations is, should not or cannot be accomplished to

minimize the deployment of SWFs on additional poles.”

       133.    To the extent the Policy is not preempted in its entirety, multiple provisions of the

Policy are preempted as effectively prohibiting and discriminating against companies seeking to

deploy small cells in the public right-of-way, including the requirements that Applicants provide

information and certification that are outside the jurisdiction of the Town.

                                          COUNT II
                   (Violations of 47 U.S.C. § 253 – As Applied Preemption)

       134.    ExteNet repeats and realleges all prior allegations as if set forth herein.



                                                 24
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 25 of 32




       135.    In prohibiting ExteNet from accessing the right of way to deploy its infrastructure

and provide telecommunications services over the last four years, the Town has effectively

prohibited ExteNet from providing additional telecommunications services in Hull.

       136.    Specifically in repeatedly densifying ExteNet’s Applications and then instituting a

policy that changed the ground rules for such, without sufficient notice to ExteNet, requiring

ExteNet to re-submit information it had provided many times over, then denying ExteNet’s

Application for, among other reasons failing to provide speculative information the Town’s

actions have the effect of prohibiting the provision of telecommunications services.

       137.    Additionally, in citing ExteNet’s purported failure to demonstrate information

regarding speculative additions to the proposed installation, and any gap in coverage, the Town

exceed its limited authority of management of the right of way and effectively regulated the

provision of telecommunications services.

       138.    ExteNet has suffered and will continue to suffer irreparable harm because of the

Town prohibiting ExteNet from providing additional telecommunications services.

                                           COUNT III
                               (Violations of 47 U.S.C. § 332(c)(7))

       139.    ExteNet repeats and realleges all prior allegations as if set forth herein.

       140.    Section 332(c)(7) of the Act provides that the “regulation of the placement,

construction, and modification of personal wireless service facilities by any State or local

government or instrumentality thereof . . . shall not discriminate among providers of functionally

equivalent services…and shall not prohibit or have the effect of prohibiting the provision of

personal wireless services.”



                                                 25
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 26 of 32




       141.    Section 332(c)(7) further provides that any “decision by a State or local

government or instrumentality thereof to deny a request to place, construct, or modify personal

wireless service facilities shall be in writing and supported by substantial evidence contained in a

written record.”

       142.    Section 332(c)(7) further provides that “[n]o State or local government or

instrumentality thereof may regulate the placement, construction, and modification of personal

wireless service facilities on the basis of the environmental effects of radio frequency emissions

to the extent that such facilities comply with the Commission’s regulations concerning such

emissions.”

       143.    Section 332(c)(7)(B)(v) requires that a court hear and decide an action brought by

a party adversely affected by a final action or inaction by a municipality on an expedited basis.

       144.    As applied by the Town Board, the Policy has the effect of prohibiting the

provision of wireless services, as the Town’s application of that law materially inhibited

ExteNet’s ability to install small cells throughout Hull.

       145.    By using prospective and hypothetical standards as a basis to deny ExteNet’s

Application, the Town effectively prohibited the provision of wireless services.

       146.    By citing ExteNet’s failure analyze any gap in coverage as a basis to deny

ExteNet’s Application, the Town effectively prohibited the provision of wireless services.

       147.    By requiring ExteNet to demonstrate that a denial of its Application would result

in an effective prohibition, the Board applied a standard not found in applicable state law and

therefore its decision is not based on substantial evidence.




                                                 26
         Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 27 of 32




       148.    The reasons contained in the Town’s findings supporting its denial of ExteNet’s

special permit application are not based on substantial evidence and are, in fact, contradicted by

the record evidence and the law.

       149.    Upon information and belief, the Town improperly considered generalized

community opposition and the health effects from RF exposure in denying ExteNet’s application

in violation of the Act.

                                         COUNT IV
                      (For Declaratory Relief and Permanent Injunction)

       150.    ExteNet repeats and re-alleges each and every paragraph stated above and

incorporates those paragraphs by reference, as though fully stated here.

       151.    A present and actual controversy has arisen and now exists between the parties

regarding their respective legal rights and duties. ExteNet contends that the Defendants’ actions

and omissions are in violation of the Act, 47 C.F.R. § 1.6003 and various FCC Orders.

       152.    ExteNet and the public have been and will continue to be adversely affected by

the Defendants’ actions and omissions.

       153.    Accordingly, declaratory relief is appropriate and necessary to adjudicate the

extent of ExteNet's rights and the Defendants’ obligations and authority.

       154.    As a result of Defendants’ actions and omissions, ExteNet has been, and will

continue to be, damaged and irreparably harmed absent the relief requested herein.

       155.    The harm caused by the Defendants’ actions and omissions includes, but is not

limited to, an effective prohibition on ExteNet's ability to provide personal wireless services at

the Sites, and unreasonable delay in taking final (and any) action on the Applications, all

impairing ExteNet's (a) ability to provide the public with reliable wireless telecommunications

                                                27
           Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 28 of 32




service; (b) ability to compete with other providers of telecommunications services; (c) full use

of its existing FCC and Massachusetts telecommunications authorizations, and or licenses and

business investments; and (d) good will and business reputation.

           156.   ExteNet has a likelihood of success on the merits because it is entitled to access

public rights-of-way under Federal law and there is no reasonable justification for Defendants’

failure to act on ExteNet’s Applications to install personal wireless service facilities on, or

suspended adjacent to, existing utility poles in the public rights-of-way.

           157.   The harm that ExteNet has suffered and continues to suffer from the Defendants’

actions and omissions is not reasonably susceptible to accurate calculations and cannot be fully

and adequately addressed through an award of damages.

           158.   Given that the matter in dispute is Defendants’ failure to issue permits and

authorize ExteNet to install personal wireless service facilities on, or suspended adjacent to,

existing utility poles in the public rights-of-way, ExteNet cannot be made completely whole by

damages and has no other adequate remedy at law other than the Court ordering that the

Applications be deemed granted or by the Court compelling Defendants to grant ExteNet’s

Applications.

           159.   A balancing of the equities tips in ExteNet’s favor in that it has proceeded

throughout the application process in good faith and has submitted all requested forms and

documents, while Defendants “should be presumed to have acted unreasonably.”29

           160.   Defendants have failed to act as required by Federal law.




29
     Id.

                                                  28
        Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 29 of 32




       161.    In contrast to the immediate and irreparable injury being suffered by ExteNet, its

customers, and the public interest, the Defendants will suffer no significant injury if the Court

issues the requested injunction.

       162.    As such, ExteNet is entitled to a judgment and order of permanent injunction

compelling Defendants to issue permits and any other approvals required to allow ExteNet to

install the personal wireless service facilities on, or suspended adjacent to, existing utility poles

in the public rights-of-way that are the subject of this Action.

                                     PRAYER FOR RELIEF

       WHEREFORE, ExteNet respectfully requests that, pursuant to 47 U.S.C. 253(a) and 47

U.S.C. § 322(c)(7)(B)(v), the Court hear and decide this action on an expedited basis, and issue

an Order and Judgment in its favor as follows:

       a)      On the First Claim for Relief, an order and judgment declaring the Town’s

               Policy is preempted in whole or in part, granting ExteNet’s Application and

               mandating that the Town issue all necessary permits and authorizations for

               ExteNet to immediately deploy its infrastructure in the public right of way.

       b)      On the Second Claim for Relief, an order and judgment declaring Town’s

               Policy is preempted as applied, granting ExteNet’s Application and mandating

               that the Town issue all necessary permits and authorizations for ExteNet to

               immediately deploy its infrastructure in the public right of way.

       c)      On the Third Claim for Relief, an order and judgment granting ExteNet’s

               Application and mandating that the Town issue all necessary permits and

               authorizations for ExteNet to immediately deploy its infrastructure in the public


                                                 29
       Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 30 of 32




             right of way.

      d)     On the Fourth Claim for Relief, an order and judgment granting ExteNet’s

             Application and mandating that the Town issue all necessary permits and

             authorizations for ExteNet to immediately deploy its infrastructure in the public

             right of way.

      e)     Awarding ExteNet its damages, reasonable attorneys' fees, costs, disbursements,

             and other expenses of this action as permitted by law; and

      f)     granting such other and further relief as the Court deems just and proper.

                                                   Respectfully submitted,
                                                   EXTENET SYSTEMS, INC.
                                                   By its attorneys,

                                                   /s/ Brian S. Grossman
                                                   Brian S. Grossman (BBO #641159)
                                                   Bowditch & Dewey LLP
                                                   200 Crossing Boulevard, Suite 300
                                                   Framingham, MA 01702
                                                   (508) 416-2410
February 26, 2020                                  bgrossman@bowditch.com




                                              30
Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 31 of 32




                EXHIBIT A
            Case 1:20-cv-10394-WGY Document 1 Filed 02/26/20 Page 32 of 32



    MOTION TO DENY EXTENET APPLICATION JANUARY 27, 2020

o   I hereby move that Extenet's Application for a Grant of Location, dated September
    26, 2019 as supplemented on November 27, 2019, be denied for each of the
    following independently sufficient reasons:

    1) Extenet has chosen not to provide information on the “maximum number of
    transmitters the system is designed to be expandable to" on each of the three
    proposed new nodes, or information on the maximum output power of the maximum
    number of transmitters, or a Radio Frequency Energy Emissions analysis showing
    that each proposed node, “with the designed expansion capability, will be
    compliant with applicable federal and state requirements with respect to human
    exposure to RFEAs a result of its decision not to provide this information.
    Extenet has failed to meet the requirements of the Hull SWF Policies, Section
    6(c)(vi)(2),(3).

    2) Extenet has chosen not to present any information on how the proposed nodes
    will affect any wireless provider's service in Hull, and has thus failed to
    establish that without the new nodes any wireless provider's service will be
    “effectively prohibited." As a result of its decision not to provide this
    information. Extenet has failed to meet the requirements of the Hull SWF
    Policies, Section 6(o).

    3) Extenet has chosen not to provide an engineer's certification that the new
    poles Extenet proposes for each of the proposed nodes “will safely support the
    proposed equipment." As a result of its decision not to provide this information.

o   Extenet has failed to meet the requirements of the Hull SWF Policies, Section
    6(f).


            (A in 3
            wl ^
              l/A




o
